Citation Nr: 1231459	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-43 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for left knee disorder, as secondary to a service-connected disability.

3.  Entitlement to service connection for a low back disorder, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Lori K. Elliott, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

In July 2009, the Veteran testified at a hearing conducted before a Decision Review Officer at the Cleveland RO.  A copy of the transcript of those proceedings was associated with the Veteran's claims folder.  

Then, in the November 2009 substantive appeal, the Veteran indicated that he wished to testify before a Veterans Law Judge (VLJ) at a videoconference hearing at the Louisville RO, which is closer to his home than the Cleveland RO.  Similarly, his attorney submitted letters in December 2009 and September 2011 requesting that the Veteran be scheduled for a videoconference hearing before a VLJ at the Louisville RO.  However, a hearing was scheduled for January 2012, to be conducted with the Veteran appearing at the Cleveland RO.  

In January 2012, the Veteran's attorney submitted correspondence indicating that the Veteran was unable to attend the scheduled hearing at the Cleveland RO, due to its distance from his home and his lack of resources to make the long trip.  In that letter, the Veteran's attorney again requested that the Veteran be afforded a videoconference hearing before a VLJ at the Louisville RO.  A complete and thorough review of the claims folder indicates that the Veteran has not been accorded his requested videoconference hearing, nor has he withdrawn his hearing request.  In this regard, the Board acknowledges that another videoconference hearing was scheduled for July 2012 but that the Veteran failed to appear.  However, there is no evidence in the record to show that the Veteran was ever notified of such a hearing-or, indeed, at which RO the hearing had been scheduled.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is thus necessary to afford the Veteran his requested hearing.  

In view of the foregoing, the case is remanded for the following action:

Take the necessary steps to schedule the Veteran for a videoconference hearing before a VLJ at the Louisville RO.  The Veteran should be notified in writing (at his latest address of record) of the date, time, and location of the hearing.  His attorney should be given the opportunity to review the file prior to the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


